Application, pursuant to CPLR article 78, for judgment vacating and modifying a sentence imposed upon a judgment of conviction rendered August 15, 1978, denied, and petition dated June 24,1981 dismissed. Remedy by way of CPLR article 78 does not lie inasmuch as the alleged error can be raised upon direct appeal from the judgment of conviction. Application for permission to proceed as a poor person with assigned counsel and for a free copy of the trial minutes of May 7, 1963 and the certificate of conviction rendered January 31, 1967 denied. Sweeney, J.P., Kane, Main, Mikoll and Yesawich, Jr., JJ., concur.